Citation Nr: 9923446	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for neurocirculatory asthenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.   

In a September 1998 decision, the Board remanded this case to 
the RO for additional development.  The case has been 
returned to the Board and is ready for appellate review.  

Additionally, the Board notes that a liberal reading of the 
November 1998 report of VA examination appears to have 
reasonably raised the issue of entitlement to a permanent and 
total rating for nonservice-connected pension purposes.  See 
Douglas v. Derwinski, 2 Vet. App. 435 (1992); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  As this issue has 
not been developed by the RO, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The appellant does not currently have any symptomatology of 
neurocirculatory asthenia.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
neurocirculatory asthenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9410 (1998).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
neurocirculatory asthenia in an August 1947 rating action and 
assigned a 30 percent disabling rating.  At that time, the RO 
stated that the appellant's neurocirculatory asthenia was 
incurred in service.  In a September 1948 rating action, the 
RO reduced the appellant's disabling rating to zero percent.  
The rating action reflects that the RO based its decision on 
the results of the appellant's July 1948 VA examination which 
showed that at that time, there was no current symptomatology 
of neurocirculatory asthenia.  This rating has remaining in 
effect up until the current claim.  

In April 1992, the RO received outpatient and inpatient 
treatment records from the VA Medical Center (VAMC) in 
Houston, from November 1991 to March 1992.  The records show 
treatment for unrelated disorders.  

In June 1997, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected neurocirculatory asthenia be re-
evaluated.  In September 1997, the RO received outpatient 
treatment records from the Houston VAMC, from January 1990 to 
February 1997, and in October 1997, the RO received 
outpatient treatment records from the VAMC in Beaumont, 
Texas, from January 1990 to July 1997.  The Board notes that 
the above records show treatment for unrelated disorders.  

On March 6, 1998, the appellant underwent a VA psychiatric 
evaluation.  At that time, the examiner stated that the 
appellant was asked about his psychiatric problems, and that 
the appellant responded that he was not clear that he had 
any.  The appellant denied that he was depressed or sad.  
When asked as to whether he was nervous or anxious, he 
vaguely complained that on occasion, he became angry if 
someone gave him "attitude."  The appellant noted that he 
had crying spells once or twice a week, usually in relation 
to something on television.  He indicated that he slept about 
three hours at night, but that he would take "cat naps" 
during the day.  The appellant denied suicidal ideation, but 
he reported thoughts of death. 

Upon mental status examination, the examiner noted that the 
appellant had marked psychomotor retardation.  The examiner 
stated that the appellant was marginally cooperative during 
the examination and that he was very unclear as to what the 
examination was about.  According to the examiner, the 
appellant was unclear as to what was a psychiatric symptom.  
The appellant's mood was initially mildly suspicious and 
slightly dull.  The appellant's affect was slightly blunted 
and it was appropriate to his expressed thoughts.  The 
appellant's thought process was coherent and he was without 
any signs or symptoms of a psychotic process.  The diagnoses 
included the following: (1) dementia, not otherwise 
specified, and (2) panic attacks without agoraphobia, by 
history.  The appellant was assigned a Global Assessment of 
Functioning (GAF) of 55. 

On March 17, 1998, the appellant underwent a VA psychiatric 
evaluation.  At that time, he indicated that he had had a 
"light heart attack" 25 years ago.  He stated that he had 
experienced frequent episodes of shortness of breath and 
chest pain for years.  He denied depression, head trauma or 
seizures.  According to the appellant, he became angry on a 
daily basis and he worried about the status of his prostate 
cancer.  Upon mental status examination, while the appellant 
was able to give a general medical and social history, he was 
unable to name medications and he was unclear as to the 
specific diagnoses and tests.  The appellant's affect was 
blunted and unhappy.  His mood was slightly suspicious and 
irritable.  The appellant was oriented to person, place, 
month, and year, but he was not oriented to day or date.  
Both short-term and delayed verbal memory were severely 
impaired due to difficulty in consolidation and storage.  
According to the examiner, the results of the appellant's 
mental status examination were consistent with a dementia, 
moderate stage.  The examiner indicated that the appellant 
had severe memory impairment, moderate executive dysfunction, 
and impaired concentration.  The examiner noted that other 
difficulties included incoordination and hand intention 
tremor.  

In September 1998, the RO sent the appellant a letter 
requesting that he provide them with the names and addresses 
of all health care providers who had treated him in recent 
years for his service-connected neurocirculatory asthenia.  
The appellant responded that the only treatment that he had 
received was from the VAMC's in Houston and Beaumont.  

In November 1998, the appellant underwent a VA psychiatric 
examination.  At that time, the examiner stated that he had 
reviewed the appellant's claims file.  The examiner noted 
that because the reliability of the appellant as a historian 
was extremely poor, all of the information in the examination 
report concerning the appellant's background came from his 
records.  According to the examiner, the appellant was unable 
to answer direct questioning regarding his background.  The 
examiner stated that after the appellant's discharge form the 
military, he worked with the Texas Company Oil Refinery as a 
laborer for 39 years and retired in 1984 due to chest pain.  
The appellant currently lived with his daughter in Port 
Arthur.  The appellant indicated that he did nothing but 
watch the television and play with his dog.  According to the 
appellant, he used to take walks but he stopped because he 
would get lost.  

Upon mental status evaluation, the examiner noted that the 
appellant was oriented only by name.  The examiner indicated 
that the appellant could answer very few questions about his 
past or present.  The appellant did not know that he was at 
the Houston VAMC for his VA examination.  He also did not 
know the date or time, and his concentration was extremely 
poor.  The appellant reported that he only slept about two 
hours a night, and he revealed that he cried sometimes but he 
did not know why.  The appellant was able to emphatically 
state that he was depressed.  He also indicated that he did 
not see much of a future, and he was dimly aware that he had 
a serious memory problem.  When the examiner asked the 
appellant whether or not he had anxiety or tension, the 
appellant responded "how would you describe tension?"  
According to the examiner, the appellant was unable to 
remember objects or words after five minutes, and he was 
unable to name the past four presidents.  The appellant was 
puzzled and notably disoriented.  He did not speak unless 
questions were asked, and he did not follow a logical 
sequence of thought.  The appellant could not abstract, he 
had no insight, and he could not do arithmetic reasoning.  
The appellant's judgment was markedly impaired.  The 
diagnoses included the following: (Axis I) (1) organic brain 
syndrome with dementia, (2) panic attacks without agoraphobia 
by history, previously diagnosed as neuroasthenia, (Axis III) 
(1) history of prostrate cancer, being treated, (2) probably 
coronary artery disease, (3) probably cerebrovascular 
insufficiency and accident, (Axis IV) poverty, and (Axis V) a 
GAF of 32.  

In the appellant's November 1998 VA psychiatric evaluation, 
the examiner stated that the appellant's mental status in the 
interview was that of extreme impairment of memory, recent, 
immediate, and remote.  The examiner indicated that the 
appellant had severe dementia, and that he had apparently 
deteriorated considerably since his last evaluation in March 
1998.  According to the examiner, there was no record of 
treatment for neurocirculatory asthenia or for an anxiety 
disorder.  The examiner reported that while the appellant 
might have experienced anxiety in the past, at present, 
because the appellant had little contact with himself, he did 
not have the ability to describe what he was currently 
experiencing other than the only definite statement he made 
which was that he felt depressed.  The examiner indicated 
that the appellant's statement was congruous with organic 
brain syndrome and the appellant's life circumstances.  

The evidence of record reflects that in November 1998, the 
examiner submitted an addendum to his examination report.  At 
that time, he stated that he had spoken with the appellant's 
daughter, and that she had verified the appellant's memory 
loss and general difficulties with memory and judgment.  The 
appellant's daughter emphasized that the appellant had an 
intense temper which flared suddenly and often.  The examiner 
noted that he was recommending home help for the appellant.  

In January 1999, the RO received outpatient treatment records 
from the Houston VAMC and the Beaumont VAMC, from October 
1997 to December 1998.  The records include a Psychology Case 
Management report, dated in December 1998, which shows that 
at that time, the appellant's mental status was evaluated in 
order to facilitate his case management.  In regards to a 
symptoms checklist, the examiner stated that the appellant's 
depressive symptoms had included crying spells, irritability, 
excessive feelings of guilt, insomnia, poor appetite, 
impaired concentration, and reduced energy level.  The 
examiner noted that the appellant was in a moderately 
depressed mood.  The examiner also indicated that according 
to the appellant, his anxiety symptoms had included panic 
attacks, restlessness, and chronic worries about his health.  
The examiner reported that the appellant's psychotic symptoms 
had included illusions and possible auditory hallucinations, 
and his cognitive problems had included impaired attention 
and concentration, short-term and long-term memory loss, 
losing track of time, getting lost, forgetting words/names, 
money management problem, disorientation, self-care problems, 
and psychomotor impairment.  

Upon mental status evaluation, the examiner stated that the 
appellant had some psychomotor slowing, and his presentation 
was guarded and irritable.  The appellant was alert and 
oriented to person only.  Attention, concentration, short and 
long-term memory were impaired.  Speech was soft with mild to 
moderate word-finding difficulty.  Affect was blunted and 
somber, and his mood was moderately depressed.  Thought 
processes were ruminative, and insight and judgment were 
poor.  The appellant denied current suicidal or homicidal 
ideation, and he also denied any auditory or visual 
hallucinations.  The diagnoses included the following: (Axis 
I) (1) dementia (moderate to severe), (2) depressive 
disorder, not otherwise specified, (3) panic disorder without 
agoraphobia (by history), (Axis IV) severe, chronic health 
problems and economic problems, and (Axis V) a GAF of 32.  
The examiner noted that information was to be provided to 
relevant family members regarding local home help resources.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected 
neurocirculatory asthenia has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a November 1997 rating action, the RO confirmed the 
appellant's zero percent disabling rating under Diagnostic 
Code 9410 for his service-connected psychiatric disorder, 
neurocirculatory asthenia.  The Board observes that under the 
rating criteria, a noncompensable rating is warranted when a 
psychiatric condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when there are symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9410 (1998).  

In the instant case, the appellant contends that his service-
connected neurocirculatory asthenia has worsened.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After reviewing the entire evidence of record, the Board 
concludes that a compensable evaluation for the appellant's 
service-connected neurocirculatory asthenia is not warranted.  
The Board observes that the evidence of record shows that the 
appellant does not currently have any symptomatology of 
neurocirculatory asthenia.  In the appellant's March 6, 1998 
VA examination, he was diagnosed with dementia, not otherwise 
specified, and panic attacks without agoraphobia, by history.  
In the appellant's March 17, 1998 VA examination, the 
appellant was again diagnosed with dementia.  The Board 
further notes that the outpatient treatment records from the 
VAMC's in Beaumont and Houston primarily show treatment for 
unrelated disorders.  However, the Board observes that the 
VAMC records do include a Psychology Case Management report, 
dated in December 1998, but the Board notes that at that 
time, the appellant was once again diagnosed with panic 
disorder without agoraphobia (by history).  Moreover, in the 
appellant's most recent VA examination, the appellant was 
diagnosed with the following (1) organic brain syndrome with 
dementia, and (2) panic attacks without agoraphobia by 
history, previously diagnosed as neuroasthenia.  The examiner 
indicated that there was no record of treatment for 
neurocirculatory asthenia or for an anxiety disorder.  The 
examiner further reported that while the appellant might have 
experienced anxiety in the past, at present, because the 
appellant had little contact with himself, he did not have 
the ability to describe what he was currently experiencing 
other than the only definite statement he made which was that 
he felt depressed.  It was the examiner's opinion that the 
appellant's statement was congruous with organic brain 
syndrome and the appellant's life circumstances.

In light of the above, given the current clinical findings 
which reflect no current symptomatology of neurocirculatory 
asthenia, it is the opinion of the Board that an increased 
(compensable) rating for neurocirculatory asthenia is not 
warranted.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for neurocirculatory asthenia. 


ORDER

An increased (compensable) rating for neurocirculatory 
asthenia is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

